Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nancy Parsons on Monday, 06/13/2022.
The application has been amended as follows: 
Claim 8. (canceled).
Claim 10. (canceled).
Claim 21. (canceled). 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Austin U.S. Publication 2006/0184226 discloses a stent delivery device having a delivery configuration and a deployment configuration, comprising an outer sheath, an inner shaft slidable disposed within the lumen of the outer sheath; and distal tip member fixedly attached to a distal end of the inner shaft, wherein a distal portion of the outer sheath 16 includes a plurality of longitudinal strips circumferentially disposed about the lumen of the outer sheath. In addition, Austin discloses the plurality of longitudinal strips are self-biased radially inward to assume an equilibrium position when not subjected to the radially outward force, when the distal tip member is in the deployment configuration the strips are in a collapsed state to be retracted. However, Austin does not expressly disclose wherein the plurality of longitudinal strips alternates between shorter and longer lengths around a circumference of the outer sheath. In addition, Austin does not expressly disclose the outer surface of the plurality of longitudinal strips defines an outermost surface of the stent delivery device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774